Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $.001 par value per share, of YuMe, Inc., a Delaware corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:October 7, 2015 Vertex Opportunities Fund, LP By: Vertex GP, LLC General Partner By: /s/ Eric Singer Name: Eric Singer Title: Managing Member Vertex GP, LLC By: /s/ Eric Singer Name: Eric Singer Title: Managing Member Vertex Capital Advisors, LLC By: /s/ Eric Singer Name: Eric Singer Title: Managing Member /s/ Eric Singer Eric Singer
